FILED
                                                                    Aug 04 2016, 9:55 am
MEMORANDUM DECISION
                                                                         CLERK
                                                                     Indiana Supreme Court
Pursuant to Ind. Appellate Rule 65(D),                                  Court of Appeals
                                                                          and Tax Court

this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nikia Hayes,                                             August 4, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A04-1512-CR-2197
        v.                                               Appeal from the Marion County
                                                         Superior Court
State of Indiana,                                        The Honorable William J. Nelson,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Shannon Logsdon.
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G18-1406-FD-32036



Barnes, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A04-1512-CR-2197 | August 4, 2016        Page 1 of 5
                                             Case Summary
[1]   Nikia Hayes appeals her conviction for Class D felony theft. We affirm.


                                                     Issue
[2]   Hayes raises one issue, which we restate as whether the evidence is sufficient to

      support Hayes’s conviction for Class D felony theft.


                                                     Facts
[3]   In 2014, Hayes was part of a company car pool. Hayes, her child’s father

      Dominique Crane, Dominique’s brothers Derrick and Desmond Crane, and

      Aaron Dixon all worked the 4:00 p.m. to 12:00 a.m. shift at PTG Logistics in

      Plainfield. Hayes drove her truck and paid for food and cigarettes for the men

      while on work breaks. When Dixon began riding in the car pool, he had a

      brief, verbal discussion with Hayes and Dominique about paying $20 per week

      for gas and snacks. Hayes’s truck was later damaged in an accident, so

      Desmond took over driving the car pool.


[4]   On June 13, 2014, Desmond stopped at a gas station so everyone could cash

      their paychecks. Dixon bought a pack of cigarettes and gave it to Hayes.

      Hayes told Dixon he should pay her sixty dollars for the three days she drove

      the carpool. Dixon paid Hayes twenty dollars, but Hayes did not believe it was

      sufficient. After leaving the gas station, Hayes and Dixon began to argue and

      curse at each other. Dixon asked Desmond to pull over because he intended to

      walk home. Desmond pulled the car over. Hayes and Dixon’s verbal argument

      then turned physical when Hayes leaned over the seat and punched Dixon.
      Court of Appeals of Indiana | Memorandum Decision 49A04-1512-CR-2197 | August 4, 2016   Page 2 of 5
      After Desmond exited the car, Hayes held down the driver’s seat to prevent

      Dixon from pushing the seat up to exit the car. Hayes told Dixon that “[he’s]

      gonna give her the money or [he’s] not going nowhere.” Tr. p. 15. Dixon was

      able to “fight his way out of the car.” Id. at 16. After Dixon exited the car,

      Dominque held him in a bear hug while Hayes hit him in the eye over thirty

      times. Hayes threatened to take Dixon’s entire paycheck, so Dixon finally gave

      Hayes the additional forty dollars. Once Dixon gave Hayes the money, the

      beating stopped. As a result of the beating, Dixon suffered a scratch to his

      cornea and a black eye. Dixon then walked home and called the police.


[5]   The state charged Hayes with Class D felony theft and Class A misdemeanor

      battery resulting in bodily injury. In a bench trial, Hayes was found guilty as

      charged. Hayes was subsequently sentenced to 730 days for the theft

      conviction, with 724 days suspended, and 365 days for the battery conviction,

      with 359 days suspended. These sentences were to run concurrently. Hayes

      now appeals.


                                                  Analysis
[6]   Hayes argues that there is insufficient evidence to support her conviction for

      Class D felony theft. She does not challenge the battery conviction. When

      reviewing the sufficiency of the evidence, “appellate courts must consider only

      the probative evidence and reasonable inferences supporting the verdict.” Drane

      v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact finder’s role to assess the

      credibility of the witnesses and weigh the evidence. Id. Appellate courts must


      Court of Appeals of Indiana | Memorandum Decision 49A04-1512-CR-2197 | August 4, 2016   Page 3 of 5
       consider conflicting evidence most favorably to the trial court’s ruling and

       affirm the conviction unless “no reasonable fact-finder could find the elements

       of the crime proven beyond a reasonable doubt.” Id.


[7]    At the time of this incident, Indiana Code Section 35-43-4-2(a), provided that,

       “A person who knowingly or intentionally exerts unauthorized control over

       property of another person, with intent to deprive the other person of any part

       of its value or use, commits theft, a Class D felony.”


[8]    Here, Hayes beat Dixon to force him to give her money. Dixon refused to give

       Hayes the forty dollars she wanted and only gave Hayes the money to stop the

       beating. Hayes took Dixon’s money and converted it to her own use when she

       put it in her pocket and walked away. Hayes argues that she did not exert

       unauthorized control over Dixon’s money because it was a valid debt.

       However, a person cannot use violence to force another person to pay a debt.


[9]    Hayes intentionally took Dixon’s money, against his will, to deprive him of its

       value or use. This constituted theft.


[10]   Given that Hayes intentionally exerted unauthorized control over Dixon’s

       property, with the intent to deprive Dixon of any part of its value or use, we

       conclude there is sufficient evidence to support Hayes’s conviction for Class D

       felony theft.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1512-CR-2197 | August 4, 2016   Page 4 of 5
                                                 Conclusion
[11]   The evidence is sufficient to support Hayes’s conviction for Class D felony

       theft. We affirm.


[12]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1512-CR-2197 | August 4, 2016   Page 5 of 5